 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JUSTIN EUGENE RICE,                                   Case No. 1:18-cv-00111-LJO-JDP (HC)

10                     Petitioner,                           ORDER GRANTING PETITIONER’S
                                                             MOTION TO AMEND AND SETTING
11              v.                                           BRIEFING SCHEDULE

12     DANIEL PARAMO,                                        ECF No. 33

13                     Respondent.
14

15            Petitioner Justin Eugene Rice, a state prisoner represented by counsel, seeks a writ of habeas

16    corpus under 28 U.S.C. § 2254. Petitioner moves to amend the petition, and respondent does not

17    oppose. ECF Nos. 33-34. We will grant petitioner’s motion to amend and set a schedule for

18    briefing on the merits.

19            Order
20            1. Petitioner’s motion to amend the petition, ECF No. 33, is granted.

21            2. Respondent’s answer is due Friday, July 19, 2019.

22            3. Petitioner’s traverse, if any, is due Monday, August 19, 2019.

23
     IT IS SO ORDERED.
24

25
     Dated:      June 18, 2019
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28


                                                         1
